DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 11/17/2020, has been entered.
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
Applicants argue, on page15, that “Cao does not show or suggest an array substrate where “the first pad comprises at least one of: a first elevated layer located in a same layer with the gate line, the first elevated layer and the gate line being spaced apart, a second elevated layer located in a same layer with a data line, and a third elevated layer located in a same layer with an active layer, the third elevated layer and the active layer being spaced apart.”
Applicants then misclassify the office action’s assertion when saying “the Office Action (p. 4) appears to take the position that Cao discloses a first elevated layer located in a same layer with the gate line, a second elevated layer located in a same layer with a data line, and a third elevated layer (d1) located in a same layer with an active layer (a).  
Applicant’s arguments with regards to these limitations are not persuasive, as applicant’s claim 1 requires “at least one of” the limitations they assert.  The office action asserts Cao teaches a third elevated layer (d1) located in a same layer with an 
Applicants arguments on pages 14 and 15 directed to the first elevated layer located in a same layer with the gate line, and a second elevated layer located in a same layer with a data line are moot because they are not required by the claim, when the other limitation is taught.
Applicants argue, on pages 16-17, that “appears to allege that the first metal layer 120 of Lv is equivalent to the first elevated layer and the gate line of the present application, which are located in the same layer. Applicant respectfully submits, however, that the metal block 152 of Lv is equivalent to the second elevated layer of this application, which is arranged on the same layer as the data line 151, and the active layer 141 of Lv is equivalent to the third elevated layer and the active layer of the present application, which are located in the same layer.”
These arguments are not persuasive, as applicant’s basis for these arguments are grounded in the limitations which are not required but merely an alternative that is not relied upon in the rejection.  
Applicants argue, on page 17, that Lv does not disclose that the metal block 152 and the data line 151 are arranged on the same layer.  This is not persuasive, as layers 152 and 151 are arranged on layers (110, 120, 130) and many other of the same layers that are under those two layers.
Finally, applicants argue, on pages 17-18, that Lv fails to teach wherein the third elevated layer and the active layer being spaced apart.  This is not found to be persuasive, as this limitation is taught by Cao Figs. 5 and 6.
. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10, 14, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cao et al (CN106353930A hereinafter Cao).
With respect to claim 1, Cao (Figs. 1-8) teaches a display panel, comprising an array substrate (22) comprising a plurality of pixel regions (P1,P2) defined by a plurality of gate lines (35) intersected with a plurality of data lines (34), wherein each of the pixel regions includes an aperture region (301), a non-aperture region surrounding the aperture region (301), and a spacer (24) disposed in the non-aperture region, ([0051-0052] the aperture region corresponds to the light generating portion of the pixel, which is defined by the pixel electrode (301,302)
a padding structure (33) provided in the non-aperture region the padding structure comprising a first pad and a second pad located in the non-aperture region, the first pad and the second pad being located at two sides of the spacer, respectively, and the first pad and the second pad being located at two sides of a corresponding one 
a first base substrate (31) and a gate line (G1) located in a region on the first base substrate corresponding to the non-aperture region; (Fig. 6 [0057])
wherein the spacer (24) is located in an area of the non-aperture region corresponding to the gate line (G1) and the padding structure (Z1,Z2) is located on the first base substrate (31); (Fig. 6 [0057])
wherein a total thickness of a film layer structure in a region on the first base substrate corresponding to the first pad (Z1) is greater than a total thickness of a film layer structure in a region on the first base substrate corresponding to the gate line (G1), and a total thickness of a film layer structure in a region on the first base substrate corresponding to the second pad (Z2) is greater than the total thickness of the film layer structure in the region on the first base substrate corresponding to the gate line (G1); (Fig. 6 [0057])
wherein the first pad (Z1) comprises at least one of: a first elevated layer located in a same layer with the gate line, a second elevated layer located in a same layer with a data line, and a third elevated layer (d1) located in a same layer with an active layer (a); (Figs. 5 and 6 [0057] show metal layer (d1) is formed in the same layer (52) as the active layer; see response to arguments) 


With respect to claim 3, Cao (Figs. 1-8) teaches the display panel according to claim 1, wherein the second pad (Z2) comprises at least one of: a fourth elevated layer located in a same layer with the gate line, a fifth elevated layer located in a same layer with the data line, and a sixth elevated layer (61) located in a same layer (52) with the active layer (a). (Figs. 5 and 6 [0057] show metal layer (61) is formed in the same layer (52) as the active layer) 
With respect to claim 5, Cao (Figs. 1-8) teaches a display panel manufacturing method, for manufacturing the display panel, comprising: 
Providing an array substrate comprising a plurality of pixel regions defined by a plurality of gate lines intersected with a plurality of data lines, wherein each of the pixel regions comprises an aperture region, a non-aperture region surrounding the aperture region, and a spacer disposed in the non-aperture region; and 
forming the padding structure (33) in the non-aperture region in each of the plurality of pixel regions of the display panel, the padding structure comprising the first pad (Z1) and the second pad (Z2) located in the non-aperture region, the first pad and the second pad being located at two sides of the spacer (24), respectively, and the first pad (Z1) and the second pad (Z2) being located at two sides of the corresponding gate line (G1), respectively, and the padding structure being configured to prevent the spacer from moving into the aperture region. ([0042], [0053-0060])
the spacer (24) is located in an area of the non-aperture region corresponding to the gate line (G1); ([0051-0052])

forming the padding structure (33) in the non-aperture region of the display panel comprises: 
providing a first base substrate (31); ([0056]) and 
forming the first pad (Z1) and the second pad (Z2) in a region on the first base substrate (31) corresponding to the non-aperture region of the display panel, ([0042 and 0053-0060])
wherein, a total thickness of a film layer structure in a region on the first base substrate corresponding to the first pad (Z1) is greater than a total thickness of a film layer structure in a region on the first base substrate corresponding to the gate line (G1); and a total thickness of a film layer structure in a region on the first base substrate corresponding to the second pad (Z2) is greater than the total thickness of the film layer structure in the region on the first base substrate corresponding to the gate line (G1). (Fig. 6 [0042 and 0053-0060])
wherein the first pad (Z1) comprises at least one of a first elevated layer, a second elevated layer and a third elevated layer (d1); and forming the first pad in a region on the first base substrate corresponding to the non-aperture region of the display panel comprises at least one of: 
forming the first elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel, the first elevated layer being located in a same layer with the gate line, and the first elevated layer and the gate line being spaced apart; 

forming the third elevated layer (d1) in a region on the first base substrate corresponding to the non-aperture region of the display panel, the third elevated layer (d1) being located in a same layer (52) with an active layer (a). (Figs. 5 and 6 [0057] show metal layer (d1) is formed in the same layer (52) as the active layer)
With respect to claim 10, Cao (Figs. 1-8) teaches The method according to claim 5, wherein, 
the second pad (Z2) comprises at least one of a fourth elevated layer, a fifth elevated layer and a sixth elevated layer (61); and 
forming the second pad in a region on the first base substrate corresponding to the non-aperture region of the display panel comprises at least one of: forming the fourth elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel, the fourth elevated layer being located in a same layer with the gate line; forming the fifth elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel, the fifth elevated layer being located in a same layer with a data line; and forming the sixth elevated layer (61) in a region on the first base substrate corresponding to the non-aperture region of the display panel, the sixth elevated layer (61) being located in a same layer (52) with an active layer (a). (Figs. 5 and 6 [0057] show metal layer (61) is formed in the same layer (52) as the active layer) 
With respect to claim 14, Cao (Figs. 1-8) teaches The display panel according to claim 1 wherein the display panel is part of a display device. ([0068])
With respect to claim 15, Cao (Figs. 1-8) teaches an array substrate (22), comprising a plurality of pixel regions (P1,P2) defined by a plurality of gate lines (35) intersected with a plurality of data lines (34), wherein each of the pixel regions includes an aperture region, a non-aperture region surrounding the aperture region, and a spacer (24) disposed in the non-aperture region, wherein each of the pixel regions further comprises: ([0051-0052] the aperture region corresponds to the light generating portion of the pixel, which is defined by the pixel electrode (301,302)
a padding structure (33) provided in the non-aperture region, the padding structure comprising a first pad (Z1) and a second pad (Z2) located in the non-aperture region, the first pad (Z1) and the second pad (Z2) being located at two sides of the spacer (24), respectively, and the first pad (Z1) and the second pad (Z2) being located at two sides of a corresponding one of the plurality of gate lines (G1), respectively, and the padding structure (33) is configured to prevent the spacer (24) from moving into the aperture region. ([0042] the padding structure (33) prevents the spacer (24) from moving to the aperture region of the pixel unit; [0053-0060] the padding structure (33) further corresponds to regions Z1 and Z2 in Figs. 4-6 as these are the blocking portions on either side of the spacer)
a first base substrate (31) and a gate line (G1) located in a region on the first base substrate corresponding to the non-aperture region; the spacer (24) is located in an area of the non-aperture region corresponding to the gate line (G1); the padding structure (33) is located on the first base substrate (31); (Fig. 6 [0057]) and 

e first pad (Z1) comprises at least one of: a first elevated layer located in a same layer with the gate line, a second elevated layer located in a same layer with a data line, and a third elevated layer (d1) located in a same layer (52) with an active layer (a); (Figs. 5 and 6 [0057] show metal layer (d1) is formed in the same layer (52) as the active layer)
With respect to claim 17, Cao (Figs. 1-8) teaches the array substrate according to claim 16, the second pad (Z2) comprises at least one of: a fourth elevated layer located in a same layer with the gate line, a fifth elevated layer located in a same layer with the data line, and a sixth elevated layer (61) located in a same layer (52) with the active layer (a). (Figs. 5 and 6 [0057] show metal layer (61) is formed in the same layer (52) as the active layer)
With respect to claim 19, Cao (Figs. 1-8) teaches an array substrate manufacturing method, for manufacturing the array substrate according to claim 15, comprising: forming a padding structure (33) in a non-aperture region of each of the plurality of pixel regions (P1,P2) of the array substrate, the padding structure comprising a first pad (Z1) and a second pad (Z2) located in the non-aperture region, the first pad 
With respect to claim 20, Cao (Figs. 1-8) teaches the method according to claim 19, wherein, 
the spacer (24) is located in an area of the non-aperture region corresponding to the gate line (G1); ([0051-0052])
the padding structure (33) comprises the first pad (Z1)and the second pad (Z2); ([0042 and 0053-0060]) and 
forming the padding structure (33) in the non-aperture region of the display panel comprises: 
providing a first base substrate (31); ([0056]) and 
forming the first pad (Z1) and the second pad (Z2) in a region on the first base substrate (31) corresponding to the non-aperture region of the display panel, ([0042 and 0053-0060])
wherein, a total thickness of a film layer structure in a region on the first base substrate corresponding to the first pad (Z1) is greater than a total thickness of a film layer structure in a region on the first base substrate corresponding to the gate line (G1); and a total thickness of a film layer structure in a region on the first base substrate corresponding to the second pad (Z2) is greater than the total thickness of the film layer structure in the region on the first base substrate corresponding to the gate line (G1). (Fig. 6 [0042 and 0053-0060])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN106353930A hereinafter Cao) in view of Cui et al (US 2008/0123007 hereinafter Cui).
With respect to claim 4, Cao (Figs. 1-8) teaches the display panel according to claim 3, further comprising: a common electrode line (42) and a portion of the common electrode line (42) corresponding to the first pad (Z1) or the second pad (Z2) serves as an elevated layer. ([0055])
Cao fails to teach the common electrode line being located in a same layer with the gate line and is located at one side of the gate line.
Cui (Figs. 1-17), in a related art application, teaches a display panel with a spacer (13), wherein the gate line (1) and a common electrode (12) formed at one side of the gate line (1), the common electrode (12) being located in a same layer with the gate line (1). ([0056])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the common electrode to be in the same layer as the gate line in the display panel of Cao, as Cui teaches this is a well-known 
With respect to claim 13, Cao (Figs. 1-8) teaches the method according to claim 7 wherein, 
the display panel comprises a common electrode line (42), and the first pad (Z1) or second pad (Z2) corresponds to the common electrode line (42). 
Cao fails to teach the common electrode line is located in a same layer with the gate line and is located at one side of the gate line; the step of forming the first elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel comprises: forming the common electrode line in the region on the first base substrate corresponding to the non-aperture region of the display panel, and a portion of the common electrode line corresponding to the first pad serving as the first elevated layer; or, forming the fourth elevated layer in a region on the first base substrate corresponding to the non-aperture region of the display panel comprises: forming the common electrode line in the region on the first base substrate corresponding to the non-aperture region of the display panel, and a portion of the common electrode line corresponding to the second pad serving as the fourth elevated layer.
Cui (Figs. 1-17), in a related art application, teaches a display panel with a spacer (13), wherein the gate line (1) and a common electrode (12) are formed at one 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the common electrode to be in the same layer as the gate line and function as the first elevated layer in the display panel of Cao, as Cui teaches this is a well-known method for forming a display panel, wherein a single masking process can be employed, which can cut down on manufacturing costs and improve efficiency. ([0056]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 18, Cao (Figs. 1-8) teaches the array substrate according to claim 17, further comprising: 
a common electrode line (42), and the first pad (Z1) or second pad (Z2) corresponds to the common electrode line (42).
Cao fails to teach the common electrode line being located in a same layer with the gate line and is located at one side of the gate line. 
Cui (Figs. 1-17), in a related art application, teaches a display panel with a spacer (13), wherein the gate line (1) and a common electrode (12) are formed at one side of the gate line (1), the common electrode (12) being located in a same layer with the gate line (1). ([0056])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the common electrode to be in the same layer as the gate line and function as the first elevated layer in the display panel of Cao, as Cui teaches this is a well-known method for forming a display panel, wherein a single .

Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Lv (US 2017/0153480 hereinafter Lv) in view of Cui. 
With respect to claim 8, Cao (Figs. 1-8) teaches the method according to claim 5, but fails to teach wherein the first elevated layer is formed along with the gate line by a single patterning process; the second elevated layer is formed along with the date line by a single patterning process; and the third elevated layer is formed along with the active layer by a single patterning process.
Lv (Fig. 7), in a related art application, teaches forming a padding structure (190) around a spacer (240), wherein the first elevated layer (120) is formed along with the gate line (120); the second elevated layer (152) is formed along with the data line (151), and the third elevated layer (141) is formed along with the active layer (141). ([0051-0066])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the first, second, and third elevated layers of Cao along with the similar layers as taught by Lv, as the formation of similar layers during the same processing step improves process efficiency and reduces manufacturing costs. ([0051-0066]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.

Cui, in a related art application, teaches wherein it is well-known in the art to pattern similar layers formed at the same elevation of similar materials using a single patterning process, as this reduces the number of masks and processes that must be performed. ([0056]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to pattern the first, second, and third layers of Cao in view of Lv using a single patterning process, as Cui teaches pattering layers formed at a similar elevation utilizing a single etch process can be performed, thus reducing manufacturing time and costs, which can improve efficiency. ([0056]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 9, Cao (Figs. 1-8) in view of Lv in view of Cui teaches the method according to claim 8, wherein the second elevated layer (141) is formed along with the third elevated layer (152) by a single patterning process. ([0056] this would improve manufacturing efficiency and ensure the layers are patterned to have a similar structure.)
With respect to claim 11, Cao (Figs. 1-8) teaches the method according to claim 10, but fails to teach wherein the fourth elevated layer is formed along with the gate line by a single patterning process; the fifth elevated layer is formed along with the date line by a single patterning process; and the sixth elevated layer is formed along with the active layer by a single patterning process.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the fourth, fifth, and sixth elevated layers of Cao along with the similar layers as taught by Lv, as the formation of similar layers during the same processing step improves process efficiency and reduces manufacturing costs. ([0051-0066]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Cao in view of Lv fails to explicitly disclose wherein the layers are formed by a single patterning process.
Cui, in a related art application, teaches wherein it is well-known in the art to pattern similar layers formed at the same elevation of similar materials using a single patterning process, as this reduces the number of masks and processes that must be performed. ([0056]) 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to pattern the fourth, fifth, and sixth layers of Cao in view of Lv using a single patterning process, as Cui teaches pattering layers formed at a similar elevation utilizing a single etch process can be performed, thus reducing manufacturing time and costs, which can improve efficiency. ([0056]) See MPEP 2143 
With respect to claim 12, Cao (Figs. 1-8) in view of Lv in view of Cui teaches the method according to claim 11, wherein the fifth elevated layer is formed along with the sixth elevated layer by a single patterning process. ([0056] this would improve manufacturing efficiency and ensure the layers are patterned to have a similar structure.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M GALVIN III/           Primary Examiner, Art Unit 2898